         Case 1:18-cv-00681-RJL Document 160-1 Filed 03/03/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



AARON RICH
                               Plaintiff,

         v.                                                Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                           Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                               Defendants.

  DECLARATION OF MERYL C. GOVERNSKI IN SUPPORT OF PLAINTIFF’S
MOTION TO COMPEL DEFENDANT COUCH TO PRODUCE FLOCK DOCUMENTS

I, Meryl C. Governski, declare under penalty of perjury that the foregoing is true and correct:

         1.    I am counsel for Plaintiff Aaron Rich. This Declaration is based on my personal

knowledge and upon information provided to me in my official capacity.

         2.    On September 27, 2019, I participated in a telephone call during which Eden

Quainton, Defendant Couch’s counsel, confirmed the existence of responsive communications on

Flock that had not been produced.

         3.    On February 13, 2020, Mr. Quainton made the argument for the first time that Mr.

Couch does not “control the Flock account” because the “account is administered by Hannibal

Moot.”

         4.    On February 26, 2020, Plaintiff’s counsel informed Defendant Couch’s counsel that

Plaintiff would file a motion if the responsive Flock communications were not produced by

February 28, 2020

         5.    Counsel for Plaintiff has attempted, unsuccessfully, to determine the identity and

location of “Hannibal Moot.”


                                                 1
        Case 1:18-cv-00681-RJL Document 160-1 Filed 03/03/20 Page 2 of 2




       6.     Attached as Exhibit 1 is a true and correct copy of the letter served on Defendant

Matthew Couch on March 27, 2018.

       7.     Attached as Exhibit 2 is a true and correct copy of an email exchange between E.

Quainton and M. Governski, cc’ing J. Riley and M Gottlieb, dated October 21, 2019, re: Rich v

Butowsky. The attachment is not relevant to the motion and not included in the exhibit.

       8.     Attached as Exhibit 3 is a true and correct copy of an email exchange between E.

Quainton and M. Governski, cc’ing J. Riley and M. Gottlieb, dated November 20, 2019, re FW:

Retainer Agreement (Rich v. Butowsky et al. 18-cv-0681 Matt Couch) Matter.

       9.     Attached as Exhibit 4 is a true and correct copy of an email from E. Quainton to J

Riley, cc’ing M. Governski and M Gottlieb, dated February 27, 2020, re: Flock.

       10.    Attached as Exhibit 5 is a true and correct copy of an email from E. Quainton to J

Riley, cc’ing M. Governski and M Gottlieb, dated February 17, 2020, re: Rich v. Butowsky –

Butowsky Production.

       11.    Attached as Exhibit 6 is a true and correct copy of an email from J. Riley to

hannibalmoot@gmail.com, cc’ing M. Governski, M Gottlieb, and S. Hall, dated February 27,

2020, re: Rich v. Butowsky, 18-cv-00681 (DC).

Executed: March 3, 2020

                                                                  /s/ Meryl C. Governski
                                                                  MERYL C. GOVERNSKI
                                                                  D.C. Bar No. 1023549
                                                                  1401 New York Ave NW
                                                                  Washington, DC 20005
                                                                  Tel: (202) 237-2727
                                                                  Fax: (202) 237-6131
                                                                  mgovernski@bsfllp.com




                                                2
